Citation Nr: 1036283	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-06 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for cardiovascular disease 
as due to diabetes mellitus.

3.  Entitlement to erectile dysfunction as due to diabetes 
mellitus.

4.  Entitlement to bilateral peripheral neuropathy of the upper 
extremities as due to diabetes mellitus.

5.  Entitlement to bilateral peripheral neuropathy of the lower 
extremities as due to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The appellant had active duty for training (ACDUTRA) from July 
1960 to January 1961 and active military service from October 
1961 to August 1962, with subsequent reserve service.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2005 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

A videoconference hearing was held before the undersigned acting 
Veterans Law Judge in June 2010.  A transcript of the hearing has 
been associated with the claims file.


FINDINGS OF FACT

1.  Diabetes mellitus, type II, was not manifested in service or 
within one year of separation from active service, and is not 
attributable to service to include as due to exposure to 
herbicides in service.

2.  Cardiovascular disease, erectile dysfunction and peripheral 
neuropathy of the bilateral upper and lower extremities are not 
causally or etiologically related to service or a service-
connected disability, and were not manifested within a year after 
active military service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated 
by service, nor can it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1131 (West 
2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2009).

2.  Erectile dysfunction was not incurred in or aggravated during 
active service, and is not proximately due to or the result of a 
service connected disease or injury.  38 U.S.C.A. §§ 101, 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 
3.310 (2009).

3.  Peripheral neuropathy of the upper extremities was not 
incurred in or aggravated by service, is not proximately due to 
or the result of service-connected disease or injury, and may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
101, 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).

4.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by service, is not proximately due to 
or the result of service-connected disease or injury, and may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
101, 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).

5.  Cardiovascular disease was not incurred in or aggravated by 
service, is not proximately due to or the result of service-
connected disease or injury, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 
3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in January 2005.  This predated the rating decision.  With 
regard to the requirement of notice with respect to the degree of 
disability and the effective date of the award as required by 
Dingess, notice was not provided until March 2006.  However, the 
untimely notice did not create any unfair prejudice because the 
preponderance of the evidence is against the claims for service 
connection.  Indeed, for this reason, any questions as to the 
appropriate disability rating or effective date to be assigned 
are moot.  Moreover, the claims were last readjudicated in a 
December 2009 supplemental statement of the case.

VA has obtained service treatment records and attempted to assist 
the appellant in obtaining evidence.  The Board notes that a VA 
medical opinion has not been obtained with respect to the claims.  
However, in the absence of a disease, injury or event in service 
and a current condition, a VA examination is not required. 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The appellant was given the opportunity to testify at a 
Board videoconference hearing in June 2010.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Legal Criteria and Analysis

The appellant seeks service connection for diabetes mellitus, 
type II, erectile dysfunction, cardiovascular disease, and 
peripheral neuropathy of the bilateral upper and lower 
extremities.  He contends that while serving with the Navy 
Reserves, he went on cargo flights into Vietnam where he was 
exposed to Agent Orange which caused his diabetes mellitus, type 
II, which in turn caused his erectile dysfunction, cardiovascular 
disease, and peripheral neuropathy of the bilateral upper and 
lower extremities.

Initially, the Board notes that the provisions of 38 U.S.C.A. § 
1154(b) do not apply, as it has not been claimed that the 
disabilities were incurred while engaging in combat.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303(a), 3.304 (2009).  

Under the law, active service includes (1) active duty, (2) any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and (3) any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury incurred 
or aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident which 
occurred during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  That is to say, when a claim is based on a period of 
ACDUTRA, there must be evidence that the individual concerned 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  In 
the absence of such evidence, the period of ACDUTRA would not 
qualify as "active military, naval, or air service" and the 
claimant would not achieve Veteran status for purposes of that 
claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).

Active duty for training is defined, in part, as full-time duty 
in the Armed Forces performed by Reserves for training purposes.  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2009).  
Inactive duty for training is generally duty (other than full-
time duty) prescribed for Reserves or duty performed by a member 
of the National Guard of any state (other than full-time duty).  
38 U.S.C.A. § 101(23)(West 2002); 38 C.F.R. § 3.6(d) (2009).  
Annual training is an example of active duty for training while 
weekend drills are inactive duty.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam from January 9, 1962, to May 7, 
1975, will be presumed to have been exposed to an herbicide agent 
during that service.  When such a veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), such as type II diabetes 
mellitus, or acute or subacute peripheral neuropathy, within the 
specified period, the disorder shall be presumed to have been 
incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e); Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  Additionally, the Veteran is not precluded from 
presenting proof of direct service connection.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases, such as 
malignant tumors, which manifest themselves to a degree of 
disability of 10 percent or more within a specified time after 
separation from service--are provided by law to assist Veterans 
in establishing service connection for a disability or 
disabilities. 38 U.S.C.A. §§ 1111, 1112; 38 C.F.R. § 3.304(b), 
3.306, 3.307, 3.309.

Presumptive periods do not generally apply to ACDUTRA or 
INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  
Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1132 
(presumption of soundness), 3.306 (presumption of aggravation of 
a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 
(presumption of service incurrence for certain diseases first 
manifested after separation) for the periods of ACDUTRA or 
INACDUTRA is not appropriate.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  When a condition 
noted during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Such evidence must be medical 
unless it relates to a condition as to which, under the Court 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Secondary service connection may also be established for 
disability which is proximately due to, the result of, or 
aggravated by service-connected disability.  38 C.F.R. § 3.310; 
see Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service personnel records show that the appellant served on 
ACDUTRA from July 1960 to January 1961 and on active duty from 
October 1961 to August 1962.  Furthermore, personnel records show 
the appellant had subsequent periods of Naval Reserve service 
from June 1964 to December 1966.  

In written statements and at the videoconference hearing of June 
2010, the appellant stated that in June and July of 1965 he 
volunteered for two flights into Vietnam, and that he was exposed 
to Agent Orange at that time.  He further testified that in 
either October or November of 1966, he also flew into Vietnam.  

In support of his argument that he participated in flights into 
Vietnam during his Reserve service, the appellant has submitted 
the following: (1) a copy of a June 1965 letter from the 
Commanding Officer, NARTU, Naval Air Station, Alameda, thanking 
the appellant for participating in the Special Airlift Flight No. 
OA-1 which delivered cargo to the Navy's operating forces in the 
Western Pacific; (2) a copy of a July 1965 letter from the 
Commanding Officer, NARTU, Naval Air Station, Alameda, thanking 
the appellant for participating in the Special Airlift Flight No. 
OA-7 which delivered cargo to the Navy's operating forces in the 
Western Pacific in July 1965; (3) an April 1968 certificate from 
the Naval Reserve Association for past participation in WESTPAC 
operations to South Vietnam; (4) a June 2008 letter from G.S.L., 
the former Commander of the Tactical Support Squadron VR-872, 
stating that the appellant flew supplies and personnel in and out 
of Viet Nam in 1965 and was a "very active volunteer Naval 
Reservist;" and (5) several statements from the appellant 
stating he flew into Vietnam and was exposed to Agent Orange at 
an air base in June and July 1965.  

The RO determined that the appellant performed duties as an 
enlisted aircrew member flying transport aircraft into the 
Republic of Vietnam during a period of  ACDUTRA in the U.S. Naval 
Reserve.  

A.  Diabetes Mellitus

The appellant is seeking service connection for diabetes 
mellitus, claimed as due to exposure to herbicides in Vietnam in 
June and July 1965.  

Service treatment records are devoid of any complaints, treatment 
or diagnoses for diabetes mellitus.  The separation examinations 
of January 1961 and July 1962 disclosed that the endocrine system 
was normal.  Urinalysis was negative for sugar.  Service 
treatment records from subsequent periods of ACDUTRA and 
INACDUTRA are also negative for diabetes mellitus, and his 
endocrine system was consistently listed as normal on 
examination.

Post service medical treatment records show the appellant has 
been diagnosed with diabetes mellitus, type II.  At an April 2005 
VA examination, the Veteran reported that he was diagnosed with 
diabetes mellitus, type II, in 1998, when routine laboratory work 
was performed prior to starting a new job.  

Service personnel records do not show that the Veteran had active 
duty service after August 1962.  As the Appellant's service 
personnel records do not show that he served on active service in 
the Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, the presumption of having been 
exposed to Agent Orange during that service is not for 
application.  38 U.S.C.A. § 1116(f).  

After a review of the evidence, the Board finds that service 
connection for diabetes mellitus type II is not warranted.  In 
this regard, the Board finds that the appellant is not entitled 
to service connection for diabetes mellitus, type II, on a 
presumptive basis.  As noted above, presumptive periods do not 
apply to ACDUTRA service.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  The Board also notes that the appellant's 
INACDUTRA periods are not pertinent herein as he is seeking 
service connection for diabetes mellitus, i.e., a disease, not 
the residuals of an injury.  38 U.S.C.A. § 101(21), (24); 38 
C.F.R. § 3.6(a), (d).

The Board notes that the RO has attempted to verify the type of 
service the appellant had in June and July 1965 when he flew into 
Vietnam.  The appellant, at the videoconference hearing, 
testified he thought orders were issued for the flights.  
However, requests for any orders for flights into Vietnam yielded 
negative responses.  The only ACDUTRA orders of record are for 
September to October of 1966 which is outside of the time periods 
during which the flights occurred.  Moreover, a record of Naval 
Reserve Service in the personnel file shows that the appellant 
had Reserve service between June 1964 and December 1966, however, 
no active duty service was noted during those time periods.  The 
only type of service noted was ACDUTRA service.  

Therefore, service connection for diabetes mellitus on a 
presumptive basis as due to Agent Orange exposure must be denied.  

The Board also finds that service connection is not warranted on 
a direct basis.  In this regard, the Board notes that the 
evidence fails to show that the appellant's diabetes mellitus, 
type II manifested in service or within one year of separation 
from a period of active service.  Service medical records are 
devoid of any complaints, treatment or diagnoses for diabetes 
mellitus.  Rather, the endocrine system and urinalysis for sugar 
were normal at the time of separation examinations in January 
1961 and July 1962.  The appellant separated from his second 
period of active duty in August 1962.  The Board notes that 
service treatment records reflect that an annual reserve physical 
of September 1964 showed the appellant's endocrine system to be 
normal and his urinalysis was negative for sugars.  Moreover 
service treatment records of January 1966 showed the appellant's 
urinalysis to be essentially normal.  The first medical record 
showing a history of diabetes mellitus is dated in January 2002.  

Even if the above-cited medical evidence showed that the 
appellant's diabetes mellitus was manifested to a compensable 
degree within a year of discharge from a period of ACDUTRA, the 
Board observes that the presumption of service incurrence for 
certain diseases does not apply to these periods.  38 C.F.R. §§ 
3.307, 3.309(a); Biggins, supra.

In addition, as no physician, private or VA, has attributed the 
Veteran's diabetes mellitus to military service, service 
connection for this disability on a direct basis is not 
warranted.  38 C.F.R. § 3.303.

To the extent that the appellant asserts that his diabetes 
mellitus is attributable to service, the earliest medical 
evidence of diabetes mellitus is dated in 2002, which is more 
than 40 years after separation from active duty service.  Such a 
lapse of time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. 
Cir. 2000).
 
While the evidence of record shows that the appellant currently 
has diabetes mellitus, the Boards finds that the weight of the 
evidence shows that the appellant's current disability was not 
manifested during service or for many years thereafter.  In this 
case, the appellant attributes his diabetes mellitus to service, 
based primarily on a contention that it was caused by herbicide 
exposure in service.  The Board finds that the appellant's 
contention is not competent.  The Court has held that lay 
testimony is competent regarding features or symptoms of injury 
or disease when the features or symptoms are within the personal 
knowledge and observations of the witness.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, the Court has also held that 
lay persons, such as the appellant, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis or 
an opinion as to the cause of a disability that may be related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Here, the Appellant is capable of reporting that he had various 
physical maladies during service, which in fact he has not done 
here.  He is not, however, competent (i.e., qualified 
professional) to attribute current diabetes mellitus, type II, to 
a period of military service.

In summary, the competent evidence does not show that the Veteran 
had diabetes mellitus within one year after separation from 
active duty in August 1962, and does not show that he had 
diabetes mellitus during a period of ACDUTRA.  Moreover, the 
competent evidence does not establish an etiological relationship 
between the Appellant's diabetes mellitus, type II, and any 
period of ACDUTRA or to any other period of military service.  
The Board has also considered the Veteran's own assertions in 
support of the etiology of his diabetes mellitus, type II.  
However, as a layperson without a medical background and 
training, his statement on medical causation is not competent and 
therefore not probative.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, service connection for diabetes mellitus, type 
II, is denied.  The preponderance of the evidence is unfavorable 
on this claim, and under these circumstances the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

B.  Cardiovascular disease, erectile dysfunction, and bilateral 
peripheral neuropathy of the upper and lower extremities

The appellant essentially contends that his cardiovascular 
disease, erectile dysfunction, and peripheral neuropathy of the 
bilateral upper and lower extremities, are secondarily related to 
his diabetes mellitus.  

At his June 2010 hearing, the appellant's representative stated 
that the appellant  had recently been diagnosed with ischemic 
heart disease.  In this regard, the Board notes that on October 
13, 2009, in accordance with authority provided in 38 U.S.C. § 
1116, the Secretary of Veterans Affairs announced his decision to 
establish presumptions of service connection, based upon exposure 
to herbicides within the Republic of Vietnam during the Vietnam 
era, for three new conditions:  ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  See also 38 C.F.R. 
§ 3.309(e) (as amended August 31, 2010).  On November 20, 2009, 
the Secretary of Veterans Affairs directed the Board to stay 
action on all claims for service connection that cannot be 
granted under current law but that potentially may be granted 
based on the planned new presumptions of service connection for 
ischemic heart disease, Parkinson's disease, and B cell leukemias 
based upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  This stay remains in effect as of the 
date of this decision.  As noted above, presumptions of service 
connection for certain diseases do not apply to periods of 
ACDUTRA, as in this case.  38 C.F.R. §§ 3.307, 3.309(a); Biggins, 
supra.  Moreover, it has not been shown that the Veteran served 
on active service in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  Hence 
these recent amendments are of no avail in this case, and the 
instant case is not subject to the stay on adjudication.

Similarly, service connection may not be awarded for claimed 
peripheral neuropathy on a presumptive basis as due to herbicide 
exposure during a period of ACDUTRA. 38 C.F.R. §§ 3.307, 
3.309(a); Biggins, supra.  

A VA examination report of April 2005 notes diagnoses of diabetes 
mellitus, type 2, with complications of impotence, and minimal to 
mild peripheral neuropathy, essential hypertension, not caused by 
diabetes, and coronary artery disease.

Initially, the Board notes that as service connection for 
diabetes mellitus is being denied as noted above, the Board finds 
that service connection for these disabilities is not warranted 
on a secondary basis.  38 C.F.R. § 3.310.

Moreover, service treatment records are completely devoid of any 
reference to treatment or complaints of any cardiovascular 
disease, erectile dysfunction or peripheral neuropathy.  Indeed, 
separation physicals of January 1961 and July 1962 show all of 
the appellant's systems as normal.  Similarly, periodic physicals 
of October 1963 and September 1964, show all of the appellant's 
systems to be normal.  A Report of Medical History of January 
1966 shows the appellant denied having ever had or experienced 
any health problems except for mumps.  Blood pressure readings 
were consistently within normal limits. 

Moreover, there is no reliable evidence in service or post-
service relating the appellant's cardiovascular disease, erectile 
dysfunction, or peripheral neuropathy of the bilateral upper and 
lower extremities, to service.  Under the circumstances, service 
connection for peripheral neuropathy as directly related to 
service must be denied.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.

The Board finds that the preponderance of the evidence is against 
the appellant's claims of entitlement to service connection for 
cardiovascular disease, erectile dysfunction, and peripheral 
neuropathy of the bilateral upper and lower extremities, to 
include as due to diabetes mellitus.  As noted above, service 
connection for diabetes mellitus is denied, and thus, the 
appellant cannot be entitled to service connection as secondary 
to diabetes mellitus.  The appellant is also not entitled to 
service connection for these disabilities on a direct basis as 
there is no competent evidence of record demonstrating in-service 
incurrence or linking the current disabilities to service.  
Finally, cardiovascular-renal disease (including hypertension) 
was not diagnosed within one year after separation from active 
duty service.  As such, service connection for cardiovascular 
disease, erectile dysfunction, and peripheral neuropathy of the 
bilateral upper and lower extremities is denied.  

The Board has carefully considered the Veteran's lay assertion 
that cardiovascular disease, erectile dysfunction, and peripheral 
neuropathy of the bilateral upper and lower extremities may be 
related to service.  Lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  Jandreau v. Nicholson, 
492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  A layman is competent to report that that he 
notices observable symptoms.  See Layno v. Brown, 6 Vet. App 465, 
470 (1994).  However, whether cardiovascular disease, erectile 
dysfunction, and peripheral neuropathy of the bilateral upper and 
lower extremities may be related to service requires specialized 
training for a determination as to its diagnosis and causation.  
Here, the appellant is capable of reporting that he had various 
physical maladies during service, which in fact he has not done 
here.  He is not, however, competent (i.e., qualified 
professional) to attribute current cardiovascular disease, 
erectile dysfunction, or peripheral neuropathy of the bilateral 
upper and lower extremities to a period of military service or to 
a service-connected disability.

In summary, the record fails to show competent and probative 
evidence of the claimed disabilities in service or for many years 
thereafter, and the preponderance of the evidence is against a 
finding that the conditions are due to or aggravated by service 
or a service-connected disability.  Therefore, the Board finds 
that the preponderance of the evidence is against the claims, and 
the claims  must therefore be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for diabetes mellitus, type II, is denied.
 
Service connection for cardiovascular disease is denied.

Service connection for erectile dysfunction is denied.

Service connection for peripheral neuropathy of the bilateral 
upper extremities is denied.

Service connection for peripheral neuropathy of the bilateral 
lower extremities is denied.



____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


